Citation Nr: 0321516	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  00-07 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision entered in 
September 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, which, in 
pertinent part, denied entitlement to special monthly pension 
based on the need for aid and attendance and being 
housebound.  

By its decision, dated in March 2001, the Board granted 
entitlement to special monthly pension by reason of being 
housebound.  The Board denied entitlement to special monthly 
pension based on the need for regular aid and attendance.  An 
appeal followed to the United States Court of Appeals for 
Veterans Claims (Court), and the parties to the appeal 
thereafter jointly moved the Court to remand and stay further 
proceedings with respect to the veteran's entitlement to 
special monthly pension based on the need for aid and 
attendance.  An order granting the parties' motion was 
entered by the Court in November 2002.  

Following the return of the case to the Board, the veteran 
was notified in March 2003 by Board personnel of his right to 
submit additional argument and evidence as to the issue in 
question.  A written brief presentation, dated in August 
2003, was thereafter received by the Board and made a part of 
the claims folder.  

In July 2000, correspondence to the RO, the veteran raised 
issues of entitlement to increased ratings for right chest 
wall gunshot wound residuals, and a thoracotomy scar.  He 
also raised claims of entitlement to secondary service 
connection for coronary artery disease, stroke residuals, 
residuals of a myocardial infarction, thyroid and lung 
disorders, and residuals of Agent Orange exposure.  These 
issues, however, are not developed or certified for appellate 
review.  Hence, they are referred to the RO for appropriate 
consideration.


REMAND

Various reasons are cited in the parties' motion for remand, 
among which was a failure to provide an adequate statement of 
reasons and bases for the action taken.  The parties and 
ultimately the Court found that the Board's decision to deny 
aid and attendance benefits was largely based on the findings 
obtained through a VA medical examination in May 1999, and 
that the VA examiner in May 1999 failed to address the 
veteran's dementia in discussing the criteria for aid and 
attendance benefits.  It was also determined that it was not 
apparent from the examination report that the May 1999 
examiner had reviewed the claims folder or was aware of the 
veteran's diagnosis of dementia.  The Board was found not to 
have considered or discussed VA treatment notes compiled in 
March and April 1997 and December 1999 as to the existence of 
the veteran's dementia and its severity.  

Lastly, the parties cited a failure by VA to comply with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), in informing the veteran of 
the evidence necessary to substantiate his claim, with notice 
to him as to which portion of such evidence he must obtain 
and that which VA would be required to provide.  See 
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Remand is required in this instance to provide the veteran 
with adequate VCAA notice, and to secure additional medical 
evidence pertinent to his claim of entitlement to aid and 
attendance benefits for pension purposes.  Accordingly, this 
case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issue identified on 
the title page of this document.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
as well as the implementing regulations, 
are fully complied with and satisfied.  
This includes specifically notifying the 
veteran in writing precisely what 
evidence, if any, will be obtained by him 
and precisely what evidence, if any, will 
be retrieved by VA.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  By the same letter, the RO must also 
advise the veteran of the evidence needed 
to substantiate his claim of entitlement 
to special monthly pension based on the 
need for regular aid and attendance.  He 
should also be instructed of his right to 
submit any additional argument and/or 
evidence in support of such claim.  That 
evidence may be of a lay or medical 
variety, including but not limited to 
that indicating that his disabilities 
require that he be regularly aided and 
attended to by another person.

3.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for any of the disabilities 
he alleges render him entitled to special 
monthly pension based on the need for 
regular aid and attendance.  The 
approximate dates of any such evaluation 
or treatment should also be provided, to 
the extent possible.  

Upon receipt of the foregoing 
information, and upon obtaining any 
needed authorization, the RO should 
obtain copies of pertinent evaluation and 
treatment records not already on file 
which were compiled by VA and non-VA 
medical professionals or institutions 
referenced in connection with the 
aforementioned request.  Any and all 
pertinent VA treatment records not 
already on file, which were compiled 
since December 2000, must be obtained 
regardless of whether the veteran 
responds to the foregoing request.  Such 
records, once obtained, must then be 
added to the claims folder.

4.  Thereafter, the veteran should be 
afforded a VA medical examination for the 
purpose of determining the nature and 
severity of his multiple disabilities and 
whether such disabilities require the 
regular aid attendance of another person.  
The claims folder must be made available 
to the examiner for review prior to any 
examination and such examiner must 
reference in his/her report whether in 
fact the claims folder was reviewed.  
Such examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the full extent of all disability 
present.  All applicable diagnoses must 
be fully set forth.  

The examiner must answer each of the 
following:

(a)  Is the veteran blind or so 
nearly blind as to have 
corrected visual acuity of 
5/200 or less, in both eyes, or 
concentric contraction of the 
visual field to 5 degrees or 
less?

(b)  Is the veteran a patient 
in a nursing home because of 
mental or physical incapacity?

(c)  Is the veteran unable to 
dress or undress himself?

(d)  Is the veteran able to 
keep himself ordinarily clean 
and presentable?

(e)  Is there a frequent need 
of adjustment of any special 
prosthetic or orthopedic 
appliances which by reason of 
the particular disability 
cannot be done without aid 
(this does will not include the 
adjustment of appliances which 
normal persons would be unable 
to adjust without aid, such as 
supports, belts, lacing at the 
back etc.)?

(f)  Is the veteran unable to 
feed himself through a loss of 
coordination of upper 
extremities or through extreme 
weakness?

(g)  Is the veteran unable to 
attend to the wants of nature?

(h)  Is there incapacity, 
physical or mental, which 
requires care or assistance on 
a regular basis to protect the 
veteran from hazards or dangers 
incident to his daily 
environment? 

(i)  Is the veteran bedridden, 
that is, does he have 
disablement through its 
essential character that 
actually requires that he 
remain in bed?  The fact that 
claimant has voluntarily taken 
to bed or that a physician has 
prescribed rest in bed for the 
greater or lesser part of the 
day to promote convalescence or 
cure does not suffice.  

5.  Thereafter, the RO should undertake 
any other development deemed appropriate 
regarding the veteran's claim of 
entitlement to special monthly pension on 
the basis of the need for regular aid and 
attendance, prior to the readjudication 
of such claim based on the all of the 
evidence on file and all governing legal 
authority.  In the event that the benefit 
sought on appeal continues to be denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case citing all pertinent evidence 
and dispositive legal authority.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.  


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


